UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHA VOHNN A BRISCO,

                              Plaintiff,                           ORDER

                  -against-                                  18 Civ. 11650 (PGG)
BREADROLL, LLC, et al.,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On January 14, 2020, defense counsel moved to withdraw as counsel for

defendant Elshamma McNeal. (Dkt. No. 53, 54) The Court will address counsel's application at

a conference on January 23, 2020 at 10:45 a.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York. Mr. McNeal must personally

appear at the conference. Defense counsel is directed to serve Mr. McNeal with this Order and

the papers supporting its motion (Dkt. Nos. 53, 54) forthwith. Proof of service should be filed on

the docket.

Dated: New York, New York
       January2g, 2020


                                                    SO ORDERED.



                                                    Paul G. Gardephe
                                                    United States District Judge
